Judgment and orders affirmed, with costs. Memorandum: We read the jury’s answers to special questions submitted by the trial court in this action as negativing the defendant’s claim that there was, by subsequent agreement, a payment, release, accord or novation in respect to the contract alleged in the complaint. The jury’s answers, however, do establish that the contract alleged in the complaint was modified and upon the trial any modification will be taken into consideration. All concur. (The judgment is for plaintiff upon separate trial of issue of release in an action to recover for services including a percentage of profits. One order denies motion for a new trial on the minutes; the other order denies motion for dismissal of the complaint.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.